Filed 9/9/20 P. v. Sims CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 THE PEOPLE,                                                   B305397

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. VA113835)
           v.

 DWAYNE CRAIG SIMS,

           Defendant and Appellant.




THE COURT:
       Defendant and appellant Dwayne Craig Sims (defendant)
appealed from an order denying his motion for resentencing. His
appointed counsel filed a brief pursuant to People v. Wende (1979)
25 Cal. 3d 436 (Wende), raising no issues. On June 16, 2020, we
notified defendant of his counsel’s brief and gave him leave to file,
within 30 days, his own brief or letter stating any grounds or
argument he might wish to have considered. On July 2, 2020,
defendant filed a letter requesting withdrawal of his appeal.
       In 2010, pursuant to a plea agreement, defendant pled
guilty to six felonies. He admitted two prior strike convictions
(Pen. Code, §§ 667 & 1170.12).1 In September 2010, after further
negotiation with the prosecution, defendant withdrew his plea to
all but one burglary count, and the remaining five counts were
dismissed. The trial court sentenced defendant to a term of 25
years to life in prison, plus a consecutive five years (§ 667, subd.
(a)(1)), for a total prison term of 30 years to life. The judgment
was affirmed in 2011. (See People v. Sims (Oct. 26, 2011,
B229836) [nonpub opn.].) No further appeal was taken from the
judgment.
       In 2018, the Legislature passed Senate Bill No. 1393, which
amended sections 667 and 1385 to give trial courts discretion to
strike recidivist enhancements for prior serious felony convictions
imposed under section 667, subdivision (a). (See Stats. 2018, ch.
1013.) The amendments applied retroactively to all affected
judgments which were not yet final on the legislation’s effective
date of January 1, 2019. (People v. Garcia (2018) 28 Cal. App. 5th
961, 973.) In January 2020, defendant filed a pro se motion in
the trial court, requesting the court to recall his sentence and to
exercise its discretion under Senate Bill No. 1393. On January
31, 2020, the trial court denied the motion since defendant’s
judgment was final. Defendant filed a timely notice of appeal
from the court’s order, before requesting withdrawal of his
appeal.
       As defendant’s appeal was from the denial of postjudgment
relief, and neither counsel nor defendant has identified any



1     All further statutory references are to the Penal Code,
unless otherwise indicated.




                                 2
arguable issues, we grant defendant’s request to withdraw his
appeal.
     The appeal is dismissed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



___________________________________________________________
LUI, P.J.      ASHMANN-GERST, J.               CHAVEZ, J.




                              3